DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 10/29/2020. The present application is being examined under the pre-AIA  first to invent provisions. It is acknowledged that claims 1-19 were cancelled by the applicant previous this first office action on the merits. This application is a continuation of application 15/365,084 (Now US Patent 10,637,393).
Claim Objections
2.	Claim 29 is objected to because of the following informalities:  “a junction box comprising at least one of one of:”.  
Please delete the second “one of”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

5.	Claims 20-39 are rejected under pre-AIA  35 U.S.C. 102 (a and e) as being anticipated by Presher, JR. et al US Patent Application Publication (2006/0162772 A1).
Regarding claim 20, Presher, JR. et al discloses an apparatus (30) (Figs 1-6B) comprising: 
a junction box (22) comprising:
input terminals (see input terminals between the junction box 22 and PV panel 20) configured to receive input power from a power source (20) (Figs 1-6B; par. [0044]-[0054]); 	
output terminals (16,18) configured to output power to a load (204,100,206) (see Figs 1-6B disclosing the PV system including plural panels 30, combiner 50, inverter 202, meter 204, site computer 100, meter 206 for building power, power grid); and
an internal circuit interface (28) configured to receive at least one of a bypass link (Diodes 12) in a first configuration and a power converter (28, power regulator 34) in a second configuration (see Figs 1-6B, particularly Figs 1-2 in which the junction box 22 receives bypass link 12 and also includes a power regulator 34 in which the function of the panel power regulator 34 is for deriving a regulated low voltage for powering the panel sentry 28 from a much higher and unregulated panel voltage; par. [0018], [0044]-[0054]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 21, Presher, JR. et al discloses the apparatus of claim 20 wherein the power source (20) comprises at least one solar cell (10) (Figs 1-6B; par. [0044]-[0054]).
Regarding claim 22, Presher, JR. et al discloses the apparatus of claim 20 wherein the power source (20) comprises a string of serially connected solar cells (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]).
Regarding claim 23, Presher, JR. et al discloses the apparatus of claim 20 wherein the power converter (28,34) comprises a retrofitted power converter (power regulator 34) (Figs 1-6B; par. [0044]-[0054], specifically par. [0051]).

Regarding claim 25, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises a surface for attaching the junction box (22) to a solar panel (20) (see Figs 1-2; par. [0044]-[0048] disclosing PV panel structure configurations).
Regarding claim 26, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises an opening through which an electrical connector (terminal) from a solar panel (20) enters the junction box (22) (see Figs 1-2; par. [0044]-[0048] disclosing PV panel structure configurations between the PV panel 20 and the junction box 22).
Regarding claim 27, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises a chamber designed to be closed with a lid (the junction box 22 includes a chamber (cover) having expanded functionality, par. [0045], [0047], [0054], claim 30; the electrical components from the panel sentry 28 are covered as being embedded within and attached to the junction box 22 cover).
Regarding claim 28, Presher, JR. et al discloses the apparatus of claim 20 wherein the power converter (28,34) comprises a safety module (32,33) configured to limit an output of the power converter (34) to a safe value until a predetermined event has occurred (see Figs 1-2; par. [0044]-[0054], specifically par. [0051] discloses isolates the panel voltage from the next or adjacent panel voltage when the optional redundant method of powering the panel sentry 28 is implemented).

a junction box (22) comprising at least one of:
a power converter (28) operative to transfer an input power to an output power (Figs 1-6B; par. [0044]-[0054]); and 
a bypass link (Diodes 12) (Figs 1-6B; par. [0044]-[0054]),
wherein, the junction box (22) is configured to mechanically connect to a solar panel (20) (Figs 1-6B; par. [0044]-[0054] disclosing PV panel structure configurations).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
Regarding claim 30, Presher, JR. et al discloses the apparatus of claim 29 wherein the junction box (22) is operative to receive input power as from at least one solar cell (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054] discloses the junction box 22 receives power from PV cells 10 on the PV panel 20 via terminals).
Regarding claim 31, Presher, JR. et al discloses the apparatus of claim 29 wherein the apparatus (30) comprises a retrofit junction box (22) (Figs 1-6B; par. [0044]-[0054], specifically par. [0045], [0047]).
Regarding claim 32, Presher, JR. et al discloses the apparatus of claim 29 wherein the junction box (22) comprises a monitoring module (36,38,42) (see Figs 1-2; par. [0052]-[0055]).
Regarding claim 33, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is connected to an electrical connector (terminal) of the solar panel (20) via an opening in the junction box (22) (see Figs 1-2; par. [0044]-[0048] disclosing PV panel structure configurations between the PV panel 20 and the junction box 22).
Regarding claim 34, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is enclosed in a chamber in the junction box (22), the chamber being closed with a lid  (the junction box 22 includes a chamber (cover) having expanded functionality, par. [0045], [0047], [0054], claim 30; the electrical components from the panel sentry 28 are covered as being embedded within and attached to the junction box 22 cover).

Regarding claim 36, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is serially connected to a second power converter circuit (28) comprised in a second junction box (22), the second junction box (22) being mounted on a second solar panel (30) (see Figs 1, 2 and particularly Fig 6 and par. [0066]-[0067] disclosing a photovoltaic (PV) power generation system disclosing plural PV panels 30s connected in series including power converter 28 included inside the junction box 22 for each panel 30).
Regarding claim 37, Presher, JR. et al discloses a method (Figs 1-6B, 9-16) comprising:
receiving input power from a power source (20) at input terminals (see input terminals between the junction box 22 and PV panel 20) of a junction box (22) (Figs 1-6B; par. [0044]-[0054]); 
outputting power to a load (204,100,206) from output terminals (16,18) of the junction box (22) (see Figs 1-6B disclosing the PV system including plural panels 30, combiner 50, inverter 202, meter 204, site computer 100, meter 206 for building power, power grid); and 
at least one of: a bypass link (Diodes 12) in a first configuration of an internal circuit interface (28); and 
a power converter (28, power regulator 34) in a second configuration of the internal circuit interface (28) (see Figs 1-6B, particularly Figs 1-2 in which the junction box 22 receives bypass link 12 and also includes a power regulator 34 in which the function of the panel power regulator 34 is for deriving a regulated low voltage for powering the panel sentry 28 from a much higher and unregulated panel voltage; par. [0018], [0044]-[0054]).
Regarding claim 38, Presher, JR. et al discloses the method of claim 37 wherein the power source (20) comprises at least one solar cell (10) (Figs 1-6B; par. [0044]-[0054]).
Regarding claim 39, Presher, JR. et al discloses the method of claim 37 wherein the power source (20) comprises a string of serially connected solar cells (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]).
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US PG-Pub 2004/0211456 A1) discloses an apparatus, system of diagnosing individual photovoltaic cells including junction boxes with bypass diodes (see Figs 7A-8A).
Mimura (US Patent 6,515,215 B1) discloses a photvoltaic module, a PV array, method for detecting failure of PV module including junction boxes with bypass diode links (see Figs 6-7B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836